                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                               YOUNGSTOWN DIVISION

 In Re:                                           Case No. 16-40099-tnap

 Roy R. Mason, Jr.
  aka Roy Mason, Jr.
                                                  Chapter 13
  aka Roy R. Mason
  aka Roy Mason

 Debtor.                                          Judge Tiiara Patton

                                  NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank
Trust National Association, as Trustee of the SCIG Series III Trust (Creditor’), in the above
captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on September 9, 2020, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Bruce R. Epstein, Debtor’s Counsel
          epsteinlaw@sbcglobal.net

          Michael A. Gallo, Trustee
          mgallo@gallotrustee.com




16-40099-tnap       Doc 64    FILED 09/09/20      ENTERED 09/09/20 11:44:02           Page 1 of 2
       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Roy R. Mason, Jr., Debtor
       7679 Anderson Avenue N.E.
       Warren, OH 44484

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Attorney for Creditor




16-40099-tnap     Doc 64    FILED 09/09/20       ENTERED 09/09/20 11:44:02        Page 2 of 2
